Citation Nr: 0330348	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

(The issues of entitlement to an initial evaluation in excess 
of 10 percent for a back disability, entitlement to an 
initial evaluation in excess of 10 percent for a right elbow 
disability, entitlement to an initial evaluation in excess of 
10 percent for hypertension, entitlement to service 
connection for gastritis, and entitlement to service 
connection for a left elbow disability will be addressed in a 
separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1969 to September 
1989.  He had service in Vietnam from April 1971 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  

Although this issue has been developed and considered on a de 
novo basis by the RO, the Board notes that the record 
contains a final decision denying entitlement to service 
connection for PTSD.  A determination on whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider an 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether new and 
material evidence has been presented to reopen the claim of 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156a (2002).  


FINDINGS OF FACT

1.  By decision dated in March 1991, the RO found that PTSD 
was not incurred due to active service; the veteran submitted 
a Notice of Disagreement with this decision, but did not 
submit a Substantive Appeal after receipt of the Statement of 
the Case, and this decision is final.  


2.  Evidence submitted since the July 1993 rating decision 
that most recently considered the veteran's claim bears 
directly and substantially on the specific matter under 
consideration, is not cumulative or redundant, and is, in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

New and material evidence has been received subsequent to the 
July 1993 rating decision, and the claim of entitlement to 
service connection for post-traumatic stress disorder is 
reopened.  38 U.S.C.A. §§ 5108; 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.156(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of his experiences in Vietnam during active service.  He 
believes that the evidence he has submitted is sufficient to 
show that he was involved in several stressor incidents, and 
that these were responsible for the development of his 
psychiatric disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A review of the record indicates that entitlement to service 
connection for PTSD was initially denied in a June 1990 
rating decision.  After the receipt of additional evidence, 
the veteran's claim was again denied in a March 1991 rating 
decision.  The veteran submitted a notice of disagreement, 
and he was provided a statement of the case in October 1991.  
The cover letter informed him that it was necessary to submit 
a Substantive Appeal within the prescribed time period in 
order to complete his appeal.  The veteran did not submit a 
Substantive Appeal.  Therefore, the March 1991 decision is 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen his claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) 
(codified as amended at 38 U.S.C. § 5102 and 5103 (West 
2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2003) left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim.  It is specifically noted that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The March 1991 rating decision which denied entitlement to 
service connection for PTSD did so on the basis that there 
was no diagnosis of a current psychiatric disability.  The 
veteran's claim was last considered in a July 1993 rating 
decision, which also denied entitlement to service connection 
on the basis that the claimed disability was not shown on the 
most recent VA examination.  

Evidence received since July 1993 includes VA treatment 
records dated from 1995 to 2001.  These records include 
numerous diagnoses of PTSD, and show that the veteran is 
currently participating in a VA program for treatment of this 
disability.  In addition, a May 2000 letter from the 
veteran's VA doctor states that the veteran has been treated 
for PTSD, and that he has many symptoms which support a 
diagnosis of PTSD.  

The Board finds that the VA treatment records dated from 1995 
to 2001, and the May 2000 letter from the VA doctor, 
constitute new and material evidence.  It is new evidence in 
that none of these records were considered by the previous 
rating decisions, and that none of the evidence that was 
previously considered included a diagnosis of PTSD.  It is 
material because it tends to prove the merits of the claim as 
to each essential element that was a specified basis for the 
last disallowance of the claim; in this case, the absence of 
a current disability.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

New and material evidence having been presented, the claim is 
reopened and will be remanded for further development. 



ORDER

New and material evidence having been presented, the claim 
for service connection for post-traumatic stress disorder is 
reopened.  To that extent only, the appeal is allowed.


REMAND

The Board notes that in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

In this case, the veteran has described two stressors that he 
believes led to the development of his PTSD.  The first 
stressor was an incident in which he came under fire while 
driving a jeep, which forced him off the road and caused an 
accident.  The second stressor was a rocket attack that hit a 
civilian village.  The veteran participated in rescuing the 
wounded and removing bodies from the wreckage.  The veteran's 
stressor information is found in a January 2000 letter, in a 
July 2001 letter to his U.S. Senator, and in numerous VA 
medical records.  A review of his personnel records reveals 
that he was in Vietnam from April 1971 to February 1972.  He 
was a military policeman, and his unit was the 23rd Military 
Police Company, 196th Infantry Brigade.  

The RO contacted the U. S. Armed Services Center for Research 
of Unit Records (CRUR) in June 2001.  The relevant 
information regarding the veteran's stressors and his service 
in Vietnam was provided, and the CRUR was requested to obtain 
information that would tend to verify the occurrence of the 
veteran's claimed stressors.  A reply was received from CRUR 
in February 2002.  The reply included a January 1972 summary 
of major activities of the 23rd Military Police Company from 
December 1967 to the present.  The CRUR noted that the reply 
confirmed that this unit was involved in combat operations.  
Further review of these records shows that these combat 
operations occurred during the veteran's service in Vietnam.  

The Board finds that the evidence shows the veteran to have 
been engaged in combat with the enemy while in Vietnam.  The 
February 2002 reply from CRUR states that the veteran's 
company was engaged in combat operations.  The Board is 
cognizant of the recent case of Pentecost v. Principi, 16 
Vet. App. 124 (2002), wherein the Court reversed the Board's 
denial of a claim for service connection for PTSD on the 
basis of an unconfirmed in-service stressor.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  Therefore, it follows that if the 
veteran's unit was engaged in combat, it is likely that the 
veteran himself was engaged in combat operations.  As such, 
the stressors provided by the veteran are consistent with the 
circumstances and conditions of his service, and must be 
accepted as credible.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
Board finds that additional development is required in this 
case before a de novo review of the veteran's claim can be 
conducted.  In addition, the Board notes that the veteran has 
not yet been provided with a letter that explains the 
provisions of the VCAA, and notifies him what must be 
demonstrated in order to prevail specifically in his claim 
for service connection for PTSD, what evidence it is his 
responsibility to obtain, and what evidence VA has a duty to 
assist him in obtaining.  

The record indicates that the veteran has not been afforded a 
VA examination in conjunction with his current claim.  While 
prior VA examinations and VA treatment records contain 
diagnoses of PTSD and note his Vietnam service, they do not 
include opinions that relate the diagnosis to the veteran's 
claimed stressors.  The Board finds that the veteran should 
be afforded a VA psychiatric examination in order to 
determine the nature and etiology of any acquired psychiatric 
disability.  

Furthermore, the Board notes that while the veteran withdrew 
his request for a hearing before the Board in April 2001, he 
asked that he be scheduled for a hearing before the regional 
office hearing officer.  The veteran's representative 
indicated in July 2001 that the veteran wished the hearing to 
be scheduled after a reply from the CRUR had been received, 
and after there had been a decision in his case.  The veteran 
has not yet been afforded a hearing.  The Board finds that it 
should be determined whether or not the veteran continues to 
desire a hearing.

Therefore, the veteran's claim is REMANDED for the following 
development: 

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  In 
particular, ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. § 3.159, 
are fully complied with and satisfied.  
Notify the veteran of what evidence, if 
any, he is to submit and what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., Sept. 22, 2003), 
as well as any controlling guidance issued 
after the date of this Board decision.  

2.  Obtain the veteran's complete medical 
records from the VA facility in Columbia 
for all psychiatric outpatient treatment 
and hospitalization since June 2001.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining the VA records and 
any evidence identified by the veteran or 
allowing him an appropriate response 
period, schedule him for a VA psychiatric 
examination to determine the presence and 
etiology of his claimed PTSD or any other 
psychiatric disability.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

The examiner is advised only the 
following two stressors should be 
considered:  A) the incident in which a 
sniper fired on the veteran and forced 
his jeep off the road and into an 
accident. B) the incident in which a 
rocket attack damaged a village and the 
veteran assisted with the casualties.  
The attention of the examiner is also 
directed to service medical records dated 
March 1970 showing symptoms of 
depression, April 1971 showing symptoms 
of delusions and hallucinations, and 
February 1989 showing symptoms of job 
related stress, as well as a July 1989 
medical history on which the veteran 
reported depression or excessive worry, 
and nervous trouble.  

After completion of the examination and 
review of the medical records, the 
examiner should express the following 
opinion(s): 
a)	Does the veteran meet the criteria 
for diagnosis of PTSD?  If so, is it 
as likely as not that the PTSD is 
the result of the stressors listed 
above? 
b)	If the veteran does not have a 
current diagnosis of PTSD, does he 
have a current diagnosis of any 
other acquired psychiatric 
disability, and, if so, is it as 
likely at not that this disability 
was incurred in or aggravated by 
active service?  
The reasons and bases for all opinions 
should be provided in full.  

4.  Contact the veteran and determine 
whether or not he desires a hearing.  If 
he answers in the affirmative, schedule a 
hearing.

5.  After the development requested above 
has been completed to the extent 
possible, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  The veteran's cooperation in VA's efforts to assist 
him, including reporting for any scheduled VA examination, is 
both critical and appreciated.  


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



